NH WN Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00561-MCE-KJN Document 1 Filed 04/01/19 “ILE! of 10

Mark Aussieker
8830 Olive Ranch Lane APR 0 1 2019
Fair Oaks, CA 95628
> RT
Phone: 916-705-8006 aaa tean cider oy TATROHNIA

aussieker! @gmail.com

in pro per

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Mark Aussieker, No. 3B \AN 5b! NE
Plaintiff, AN

v. COMPLAINT FOR DAMAGES

Trial by Jury not requested
MORTGAGE BANK OF CALIFORNIA

Defendant(s)

 

 

 

Plaintiff MARK AUSSIEKER (“Plaintiff”), on behalf of himself alleges as follows:

1. Plaintiff Mark Aussieker (“Plaintiff’ or “Mr. Aussieker”) brings this action to
enforce the consumer-privacy provisions of the Telephone Consumer Protection Act
“TCPA”, 47U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public
outrage about the proliferation of intrusive, nuisance telemarketing practices. See Mims v.
Arrow Fin. Servs., LLC, 132 8. Ct. 740, 745 (2012).

2. Upon information and belief, Defendants have jointly and severally
placed telemarketing calls to a telephone number Mr. Aussieker had registered on the

national Do Not CallRegistry without Mr. Aussiekers consent. As a result, Defendants

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

 

Case 2:19-cv-00561-MCE-KJN Document 1 Filed 04/01/19 Page 2 of 10

are liable for those calls.
PARTIES

3. Plaintiff Mark Aussieker is an individual and resident of the state of California.

4, Defendant MORTGAGE BANK OF CALIFORNIA, INC is a Deleware
Corporation that registered with secretary of state of California to conduct business in
California. MORTGAGE BANK OF CALIFORNIA, INC is a "person" as defined by 47
US.C. § 153 (39). Will be reffered to as “MORTGAGE BANK”

5. Does 1-10 defendants are sued herein pursuant to the provisions of Section
474,

Jurisdiction & Venue

6. The Court has federal question subject matter jurisdiction over these
TCPA claims. Mims v. Arrow Financial Services, LLC, 132 8. Ct. 740 (2012).

7. Venue is proper pursuant to 28 U.S.C. § 1391 (b)(2) because the Plaintiff is
a resident of this district, which is where he received the illegal telemarketing calls that are
the subject of this lawsuit.

8. Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a
substantial part of the events or omissions giving rise to the claims occurred within this
District.

9. This Court has personal jurisdiction over the parties because Defendants
systematically and continually have conducted business in the State of California.
Likewise, Plaintiff's rights were violated in the State of California and his claims arose out

of his contact with Defendants from California.

 

 

 

 
10
11
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00561-MCE-KJN Document 1 Filed 04/01/19 Page 3 of 10

Statutory Background

10. In 1991, Congress enacted the TCPA to regulate the explosive growth of the
telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . .
. can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991,
Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

11. Any person whose receives a phone call from in violation 47 U.S.C. §

227(b)(1) (A) can sue the violator and seek statutory damages. 47 U.S.C

§227(b)(3)(B)

12. The following passage cites the code which allows the plaintiff to sue the

defendant and seek the statutory damages: 47 U.S.C. § 227(b)(1) (A) to make any

call (other than a call made for emergency purposes or made with the prior express
consent of the called party) using any automatic telephone dialing system or an
artificial or prerecorded voice— (iii) to any telephone number assigned to a paging
service, cellular telephone service, specialized mobile radio service, or other radio
common carrier service, or any service for which the called party is charged for the

call, unless such call is made solely to collect a debt owed to or guaranteed by the

federal government.”

13. | Automatic Telephone Dialing System, which the statute defines as
“equipment which has the capacity—{A) to store or produce telephone numbers to be called,
using a random or sequential number generator; and (B) to dial such numbers.” 47 USC
227(a)(1). Notwithstanding this limited definition, the Ninth Circuit ruled in Marks v.
Crunch San Diego, LLC that an ATDS means more than what the statute says. The question
is whether, in order to be an ATDS, a device must dial numbers generated by a random or

sequential number generator or if a device can be an ATDS if it merely dials numbers from a

3

 

 

 
&

“SDN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00561-MCE-KJN Document1 Filed 04/01/19 Page 4 of 10

stored list.”

14. The Court answered in the affirmative merely that if the dialer dials numbers
from a stored list, it is considered an ATDS. Marks decision is now the law of the land in the
9"" circuit as of February 19" after the parties settled.

15. | Alla plaintiff needs to show is that a call or text message was made using an
auto dialer to a number assigned to cellular service, or that the calling party was charged for
the call. In this case, plaintiff received a text message on his cellular phone where he was
both charged for the call and call was made to a number assigned for cellular service.

16. The regulations exempt from liability a caller who has obtained the
subscriber’s signed, written agreement to receive telephone solicitations from thecaller. 47
C.F.R. § 64.1200(c)(2)(i). That agreement must also include the telephone number to which
the calls may be placed. Jd No agreement is in place.

17. The intent for treble damages does not require any malicious or wanton

conduct, but rather is satisfied by merely 'knowing' conduct
Common Allegations of Fact

18. Plaintiffs phone number 916-705- 8006 is a cellular telephone

19. Plaintiffs phone number has been on the do not call list since 2003.

20. One of the newer types of inexpensive marketing is to advertise through Short
Message Services. The term “Short Message Service” or “SMS” describes a messaging system
that allows for short text messages to be sent from one cell phone to another or from the internet
to a cell phone.

21. An“SMS message” is a text message call’ directed to a wireless device through

 

' The Ninth Circuit in Satterfield noted this technological issue and without further discussion determined that a “call”
could include an SMS message. See Satterfield,569 F.3d at 954; see also Joffe, 121 P.3d 831. FCC further clarified In re

4

 

 

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00561-MCE-KJN Document 1 Filed 04/01/19 Page 5 of 10

the use of the telephone number assigned to the device. When an SMS message call is
successfully made, the recipient’s cell phone rings, alerting him or her that a call is being
received.

22. Unlike more conventional methods of advertising like mailers or radio ads, SMS
messages, and particularly unauthorized messages, invade privacy and actually cost plaintiff
money, because he incurs a usage allocation deduction from the total amount of data allowed
under his cell phone plan.

23. Defendants use this new technology to create “mobile alerts,” or recurring
programs in which text messages are automatically sent en masse to persons within thier
database.

24. Gary Zuminski informed plaintiff on 3/27/19 that he was not responsible sending
any text messages, Defendant’s marketing department used a database of loan officers or
mortgage company owners.

25. On May 15" of 2018 and July 24" 2018, Defendant undertook a misguided
effort to increase sales by causing the mass transmission of unauthorized text messages
advertisements in the form of mobile alerts to the cell phones to lenders whom it hoped would
broker loans for Defendant.

26. Plaintiff is not a lender.

27. Recurring mobile alerts are subject to the TCPA and the same regulations
promulgated by the FCC as other automated calls or text messages to cellular telephones.

28. On February 26", 2019 , Defendant undertook a misguided effort to increase

sales by causing the mass transmission of unauthorized text message advertisements in the form

 

 

Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, Report and Order, 18 F.C.C.R.
14014, 14115 (July 3, 2003) (the “2003 Order”). This encompasses both voice cails and text calls to wireless numbers
including, for example, short message service (SMS) calls, provided the call is made to a telephone number assigned to
such service

5

 

 
“DDN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00561-MCE-KJN Document 1 Filed 04/01/19 Page 6 of 10

of mobile alerts to the cell phones to consumers whom it hoped would seek loans from
Defendant.

29. On March 27", 2019- Plaintiff called the number that was displayed as the
originator of the text messages. During that call, the representative of the company made the
following admissions:

a. MORTGAGE BANK OF CALIFORNIA sent text messages to plaintiff.

b. “plaintiff was on the automated system, and there was nobody to yell at or hold
accountable.”

c. Defendant used an automated system to send out messages.

d. All calls were being recorded.

e. All marketing was done in house

f. Speculated that Defendant had permission to call Plaintiff based upon an email
that was previously sent or produced.

g. Defendant did not have a signature from plaintiff per 47 C.F.R. §64.1200()(8)
that authorized the text messages.

30. Text messages can not exceed 164 characters

31. The text message on May 15” of 2018 consisted of 492 characters into four

messages . The message read

(1/4) Hello Mark. Good day! My name is Jyndette Alipio and I am
reaching out on behalf of Gary Zumski the Director of Wholesale
Operations at MetroFund. He (2/4) wanted me to let you know we
just launched an amazing 100% FHA financing loan available for
Mortgage Brokers which we underwrite, process and fund in (3/4)
house. I wanted to set up a time so you could speak with him about
this program and get you set up as an approved broker. Is today or
tomorrow better for (4/4) you?

 

 

 

 
BR WwW

Oo CO 4 HD WN

10
11
12
13
14
15
16
\7
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00561-MCE-KJN Document 1 Filed 04/01/19 Page 7 of 10

32. The text message on July 24 2018 consisted of 2 messages in 328 Characters. It

read:

(1/3) Hello Mark, my name is Jyndette Alipio and [ am reaching out on
behalf of Gary Zumski the Director of Wholesale Operations at MetroFund.
He wanted me to (2/3) let you know we just launched a 90% LTV Stated
Income Program to $1.5 million loan amount with a credit score as low as
680. We also have No Doc Investor

2a8 @ OY + ae 8

€ (319) 340-6785 & @

 

(1/3) Nella Mark, my name is Jyndette
AMipio and | am reaching oul on

behalf of Gary Zuriski the Director of
Wholesale Operations at MetroFund. He
warted me to

(2/3) let yau know we just launched

a 90% LTV Stated Income Program tc

$1.5 million loan amount with a credit
3 score és fow as 680. We aiso have No
. Boo Investor

  

33. The text message on February 26th, 2019 was received as one message and

contained 420 characters.

Hello Mark, Are you still thinking about purchasing a home or
refinancing? With interest rates rising and more increases on the

7

 

 

 
oOo NN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00561-MCE-KJN Document1 Filed 04/01/19 Page 8 of 10

horizon,now may be the very best time. If you are planning to use
the equity in your home, if you are facing an adjustable rate or if
you want to buy before rates make it unaffordable, we can help.
Would you like to speak to a _ loan _ specialist
to go over your needs?

34. A total of 7 text messages were sent to defendant.

35. Mr. Aussieker’s concrete injury as it relates to the Spokeo decision is loss of
productivity for answering the call, decreased battery life, could not listen to music while on
the phone, the nuisance of receiving a telephone call and having to wait for the other party to
pick up the phone, defendants bothering him with unrequested solicitations.

36.

CAUSES OF ACTION

COUNT I

Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(c)(5)(B)
37. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

38. Defendant’s own conduct and/or by the fact that others made those calls / texts and

ignoring the Do-Not-Call List, as demonstrated by Defendant's text message calls to
8

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00561-MCE-KJN Document1 Filed 04/01/19 Page 9 of 10

Plaintiffs cell phone, violated 47 U.S.C.§227(c)(5)(B) and 47 C.F.R. §64.1200(d) and,
therefore, Plaintiff is entitled to an award of statutory damages in the minimum amount of

$500 for each of the seven violations for a total amount $3,500.

39. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
in failing to check the numbers against a do not call list constitutes a knowing and/or willful
violation of 47 U.S.C. §227(c)(5)(B) and 47 C.F.R. §64.1200(d)(2) and 47 C.F.R.
§64.1200(e). Plaintiff is entitled to an award of statutory treble damages in the amount of
$10,500 for the seven violations.
COUNT 2
(1* call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.

§227(b)(1)(A) Gi) — Auto Dialer
40. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

41. Defendant’s own conduct (b) by the fact that others made those calls on its behalf by
placing a Call to Plaintiff's cell phone using an automated dialing system, violated 47 C.F.R.
§ 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(A)(iii) and, therefore, Plaintiff is entitled to an

award of statutory damages in the minimum amount of $500 for each of the seven violation.

42. Asa result of Defendants admission that the text messages were automatically sent,
which constitutes Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to a total award of $10,500.00 in statutory damages, pursuant to 47
U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C). This amount is calculated by taking

$500x 7x3- $10,500.

 

 

 
eh WY WN

Oo CO ss DB WN

 

Case 2:19-cv-00561-MCE-KJN Document1 Filed 04/01/19 Page 10 of 10

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment against MORTGAGE BANK INC, INC, for the
following:

1. Injunctive relief prohibiting such violations of the TCPA by Defendants in the
future.

2. For an order finding in favor of Plaintiff, on all counts asserted herein;

3. For an order awarding statutory damages to plaintiff in amount of $21,000 as

detailed in counts 1 and 2.

4, Any other relief the court deems proper.

Respectfully Submitted this 1*' Day of April, 2019.

Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below, I certify to
the best of my knowledge, information, and belief that this complaint: (1) is not being presented
for an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.] agree to provide the Clerk’s Office with any changes to my address
where case-related papers may be served. I understand that my failure to keep a current address
on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 5 7 | , 204,

Signature of Plaintiff
Ate (Y. L-~

Printed Name of Plainfiff (Waithe Alas Sele

 

10

 

 
